Citation Nr: 1722541	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-40 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety and PTSD.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 2003 to January 2007, including service in Iraq during the Iraq War.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the April 2009 rating decision, the RO denied service connection for an anxiety disorder.  

This issue was previously remanded by the Board in September 2016 for further development.  It has been returned to the Board for further review.  

The Veteran's claim of service connection for an anxiety disorder has been re-characterized as a psychiatric disorder to include anxiety and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).  


FINDING OF FACT

The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of an anxiety disorder, which as likely as not had its onset during or is otherwise related to the Veteran's active duty service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination on this issue, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of a psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
For the purposes of this regulation, "psychosis" refers to a list of specific disorders which does not include anxiety or PTSD.  38 C.F.R. § 3.384 (2016).  Because the record does not indicate a diagnosis of any of the listed psychoses, presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that he has a psychiatric disorder as a result of his active duty service in Iraq.  

The Veteran was afforded a VA examination in June 2007.  The Veteran reported anxiety symptoms that began after the death of a close friend during their deployment in Iraq.  The Veteran reported feeling some level of responsibility for the death because he was in command of the convoy in which his friend was killed.  The examiner diagnosed the Veteran with an anxiety disorder not otherwise specified.  

Medical evidence from the VA examiner establishes a diagnosis of an anxiety disorder and the Veteran's account of onset in Iraq.  Although the VA examiner did not explicitly opine as to the etiology of the Veteran's anxiety, the examiner, who evaluated the Veteran just a few months after his separation from active duty service, expressed no doubt regarding the Veteran's account and offered no alternative etiology.  In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran has an anxiety disorder as a result of events that took place during his active duty service.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for an anxiety disorder is warranted.  


ORDER

Service connection for an anxiety disorder is granted.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


